                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. MABE, INC., d/b/a         :
Ashville Apothecary and
Circleville Apothecary, et al.,     :

               Plaintiffs           :   CIVIL ACTION NO. 3:17-1102

      v.                            :        (JUDGE MANNION)

OPTUM RX, Successor by              :
Merger to Catamaran Corp.,
                                    :
              Defendant
                                    :

                              ORDER


    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1) The defendant’s motion to compel arbitration and to dismiss

       is GRANTED IN PART AND DENIED IN PART.

    (2) To the extent the defendant seeks to compel arbitration, the

       motion is DENIED.

    (3) To the extent that the defendant seeks to dismiss certain of

       the   non-arbitrable claims, the    defendant’s motion is
           GRANTED IN PART AND DENIED IN PART, as outlined in

           the accompanying memorandum.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge


DATE: May 28, 2021
17-1102-03-ORDER




                                 -2-
